Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 6 are allowable because the prior art fail to teach or render obvious to the claim limitation: 
“an external switch (SW) that is provided between the virtualization platform and the external NW and configured to control a bandwidth amount of packets flowing to the OVS; and an NW control management device configured to modify a configuration of bandwidth control and priority control of the external SW in response to addition or deletion of the service of the virtualization platform based on information acquired from the component, wherein the NW control management device includes a data storage medium configured to identify a bandwidth amount that is processable by the OVS of the virtualization platform, and to store an upper limit of the bandwidth amount, the NW control management device is configured to collect information from a ceilometer provided on the virtualization platform, to monitor an NW bandwidth amount of the external SW, and to acquire traffic information of each service periodically, and the NW control management device is configured to generate configuration information such that a bandwidth is secured for a service with high priority and an upper limit bandwidth is reduced for a service with low priority before each service does not exceed an upper limit bandwidth configured for each service and an upper limit of a throughput of the OVS is exceeded.”


Shih et al. US 20190222522 A1 in para. [0018] teaches Data center 105 also includes one or more storage area network (SAN) switches 150 or similar switches that couple host computers 115 to storage 120. In some embodiments, one or more of the illustrated switches 150 are virtual switches implemented by one or more hosts 115. In some embodiments, switches 150 are Open vSwitch (OVS) switches, each of which is an open-source implementation of a distributed multi-layer switch. The OVS switches are OpenFlow capable switches that provide a switching stack for hardware virtualization environments. OpenFlow is a communications protocol that gives access to the forwarding plane of a network switch (e.g., OVS) over the network. However, the prior art fails to teach the claim limitation cited above.

Zhang et al. US 20170324671 A1 in para. [0097] FIG. 9 teaches rate limit for two different flows in microgrids (redundant measurements from Meter 7 and critical measurements form Meter 1). The bandwidth for the critical measurements is approximately 4 Mbps, while the bandwidth for the redundant measurements is much lower. The bandwidths are differentiated in this way to ensure an guaranteed bandwidth for important signals. The rate limit for the low priority flow is realized by dropping packets during certain intervals. In other words, some packets of the low priority flow may be dropped to ensure the bandwidth guarantee for the high priority flow. However, the prior art fails to teach the claim limitation cited above.

Therefore, claims 1-3, 5-8 and 10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/01/2021, with respect to Objection to Drawing have been fully considered and are persuasive.  The Objection to Drawing of Fig. 15-16 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 11/01/2021, with respect to Objection to Abstract have been fully considered and are persuasive.  The Objection to Abstract has been withdrawn. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468